DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Andrew Morabito on 03/10/2022
Only claims 1, 9-10, 13-15 and 17-19 are being amended by this examiner’s amendment. Claim 8 is being cancelled. The rest of the claims remain as they have been presented by the applicant in the claim set filed on 12/17/2021. The application has been amended as follows

1. (Currently Amended) A computer implemented method for developing a structure design comprising:
generating, by one or more processors, a catalog of building components;
designing, by one or more processors, a set of templates for a set of structure types, wherein each of the set of structure types has a set of minimum characteristics;
receiving, by one or more processors, a set of information associated with a plot;
identifying, by one or more processors, a set of restrictions associated with the plot;
receiving, by one or more processors, a structure type selection;
receiving, by one or more processors, a request of a template for the plot;
manipulating, by one or more processors, the template based on the set of restrictions associated with the plot and alterations received by a client, wherein the set of minimum characteristics of the selected structure type are maintained, and a final design is created;

analyzing, by one or more processors, the at least one modification received, wherein the at least one modification is analyzed to determine if the template based on the plot restrictions can be applied, and if it is determined that the at least one modification received can be applied based on the plot restrictions, the at least one modification will be applied;
manipulating, by one or more processors, the template based on the at least one modification that is able to be applied, by modifying the template;
analyzing, by one or more processors, the final design to identify each building component, wherein building components are identified based on known availability;
producing, by one or more processors, an assembly plan for the final design, wherein the assembly plan includes at least one interactive model of the final design;
determining, by one or more processors, a sequence for assembling the structure, wherein the sequence is used in the analyzing of the bill of materials to determine ordering of the building components; and
generating, by one or more processors, a bill of materials for the final design;
identifying, by one or more processors, suppliers based on the final design and the plot;
calculating, by one or more processors, a timeline for the construction of the final design; and
tabulating, by one or more processors, at least one cost based on the bill of materials and the construction timeline, wherein the at least one cost includes labor and permits based on a known geographical location of the plot;
transporting the building components to the plot in the determined sequence; and
adjusting, by one or more processors, the at least one modification to the template, wherein the at least one modification is adjusted to comply with the restrictions and indicating of the adjustment to the at least one modification.
2. (Previously Amended) The computer implemented method of claim 1, further comprising, creating, by one or more processors a virtual model of the final design. 
3. (Previously Amended) The computer implemented method of claim 1, further comprising, generating, by one or more processors, a virtual model of the structural design of the building.
4. (Previously Amended) The computer implemented method of claim 1, wherein a set of alteration is limited to the restrictions on the plot, wherein the restrictions are related to local ordinances.
5. (Previously Amended) The computer implemented method of claim 1, further comprising, determining a sequence for assembling pre-assembled building components.
6. (Cancelled)
7. (Cancelled)
8. (Cancelled)
9. (Currently Amended) A computer program product for constructing a building,
comprising:
one or more computer readable non-transitory storage media and program instructions stored on the one or more computer readable non-transitory storage media, the program instructions when executed cause at least one processing device to:
compile a catalog of building components and a set of templates of structures, wherein each building component has an associated set of specifications and suppliers;

receive source material related to a building;
analyze the source material related to a building to a set of templates to determine if the source material related to the building are modifications to a template or an original design;
extract at least one novel feature from the source material, wherein the novel features from the source material is used to create a novel template;
quantify a set of building components of a final design, wherein pre-fabrication requirements are assessed;
generate a bill of materials, wherein the bill of materials identifies approved building component suppliers;
calculate at least one cost estimate based delivery time of materials and build time;
calculate a construction process for the structure based on the building component suppliers, a sequence for assembly, and availability of the building components.

10. (Currently Amended) The computer program product of claim 9, further comprising, program instructions when executed cause the at least one processing device to, generate a model of the final design.
11. (Cancelled)
12. (Original) The computer program product of claim 9, wherein the set of alterations are limited to the restrictions on the plot, wherein the restrictions are related to local ordinances.
 program instructions when executed cause the at least one processing device to, determine a sequence for assembling building components.
14. (Currently Amended) The computer program product of claim 9, further comprising, program instructions when executed cause the at least one processing device to, determine a sequence for assembling the structure, wherein the sequence is used in the analyzing of the bill of materials to determine ordering of the building components.
15. (Currently Amended) The computer program product of claim 14, further comprising,  program instructions when executed cause the at least one processing device to, determine the order for transporting the building components to the plot in the determined sequence.
16. (Cancelled)
17. (Currently Amended) A system comprising:
one or more computer processors, one or more computer readable non-transitory storage media, and program instructions stored on the one or more computer readable non-transitory storage media for execution by, at least one of the one or more processors, the program instructions when executed cause the at least one or more processors to:
compile a catalog of building components, wherein each building component has an associated set of specifications and suppliers;
design a set of structure templates, wherein each structure template is related to a specific structure type;
receive information associated with a plot, wherein the information is analyzed to establish a set of plot restrictions;
adjust the set of structure templates based on the plot restrictions;

provide a set of allowed structure templates for the plot based on the plot restrictions;
receive selection of a structure template;
receive a set of modifications to the structure template, wherein the set of modifications are analyzed relative to the structure template to determine alterations that are required to be made to the structure template to apply the set of modifications;
generate an alert when the set of modifications have an affect on a construction price or render supplies or suppliers unavailable;
manipulate the structure template based on the set of modifications; create a new structure template based on the modified structure template;
quantify building components of a final design, wherein pre-fabrication requirements are assessed;
generate a bill of materials, wherein the bill of materials identifies approved building component suppliers;
calculate a construction process for the structure based on the building component suppliers, a sequence for assembly, permit costs, and availability of the building components, wherein the construction process includes a construction price; and
establish shipping and construction parties and timelines.
18. (Currently Amended) The system of claim 17, further comprising, program instructions when executed cause the at least one or more processors to, generate a virtual model of the final design, wherein the final design is interactive.
19. (Currently Amended) The system of claim 17, further comprising, program instructions when executed cause the at least one or more processors to, receive a set of 
20. (Original) The system of claim 17, wherein the set of alterations are limited to the restrictions on the plot, wherein the restrictions are related to local ordinances.
21. (New) The computer implemented method of claim 1, wherein the at least one modification to the template is analyzed for safety tolerances.
22. (New) The computer implemented method of claim 1, further comprising, providing, by one or more processors, financing options based on the final design.

The following is an examiner’s statement of reasons for allowance: 
Claim 1 as amended through this examiner’s amendment recites, adjusting, by one or more processors, the at least one modification to the template, wherein the at least one modification is adjusted to comply with the restrictions and indicating of the adjustment to the at least one modification.
None of the prior art cited in the rejection of claim 1 teaches the processor adjusting a modification to comply with restrictions and indicating of the adjustment to the modification. Bumbalough in [0057] teaches evaluating user selected option instruction against option rules and option resolver logically evaluate each of the associated option rules based on the values supplied (e.g., options selected and/or related values such as measurements or quantities) and modify 3D elements to generate an address specific 3D BIM model of the building. However, this doesn’t clearly teach “the at least one modification is adjusted” and also doesn’t teach “indicating of the adjustment to the at least one modification”. No other art could be found which alone or in combination teaches, adjusting a modification to a template to comply with restriction 
Dependent claims 2, 5 and 21-22 depends on claims 1 and are therefore allowed to their dependency.

Amended claim 9 recites, analyze the source material related to a building to a set of templates to determine if the source material related to the building are modifications to a template or an original design;
extract at least one novel feature from the source material, wherein the novel features from the source material is used to create a novel template;
Source materials are being interpreted as customization or customer input received from a customer (see spec 0111 and Fig 5). None of the prior art cited in the prosecution history teaches analyzing source material to determine if they are modifications to a template or an original design, and also doesn’t teach extract at least one novel feature from the source material to create a novel template. No other art can be found which alone or in combination teaches analyzing source material to determine if they are modifications to a template or an original design, and also doesn’t teach extract at least one novel feature from the source material to create a novel template in view of the rest of the limitations of the claim and the interpretations.
Dependent claims 10 and 12-14 depends on claims 9 and are therefore allowed to their dependency.


when executed cause the at least one or more processors to: .. generate an alert when the set of modifications have an affect on a construction price or render supplies or suppliers unavailable. Prior art in the prosecution history doesn’t teach these limitations. No other art can be found which teaches, a system for generating an alert when the set of modifications have an affect on a construction price or render supplies or suppliers unavailable, in view of the rest of the limitation of claim.
Dependent claims 18-20 depends on claims 17 and are therefore allowed to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116